Title: To Alexander Hamilton from Joseph Nourse, 28 June 1793
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 28 June 1793
Sir

From an Adjustment of the Quarter Yearly Interest on the Registered Debt which becomes due at the Treasury on the 30th June 1793 it appears that the Sum of four thousand seven hundred and fifty five Dollars and fifty Cents is the Amount of the Dividend then due to the several Creditors.

A Balance remains on hand of 1,812 ⁶³⁄₉₀ but as this is insufficient to Answer the immediate Probable Demands for the Discharge of the Arrearage, of Interest on said Debt I recommend that a Warrant may be issued on the Treasurer of the United States in favour of John Kean Cashier of the Bank of the United States for 6,000 drs. to be by him applied in the Payment of said Interest and Arrearages of Interest and for the Expenditure whereof he [is] to be held Accountable.
I have the Honor to be   Sir   Your mo: obed: Servt.

Honble. Alex: Hamilton Esqr.Secy. of the Treasury

